Exhibit 10.1 ELEVENTH AMENDMENT THIS ELEVENTH AMENDMENT (the "Amendment") is made and entered into as of January 31, 2017], by and between LJ GATEWAY OFFICE LLC, a Delaware limited liability company (“Landlord”), and NEOTHETICS, INC., a Delaware corporation (“Tenant”). RECITALS A. Landlord (as successor in interest to California Diversified LLC, a Delaware limited liability company and as successor in interest to WW&LJ Gateways, LTD., a California limited partnership) and Tenant (formerly known as Lithera, Inc., a Delaware corporation and Lipothera, Inc., a Delaware corporation) are parties to that certain lease dated July 3, 2008, which lease has been previously amended by a First Amendment dated February 6, 2009, a Second Amendment dated February 16, 2010, a Third Amendment dated February 1, 2011, a Fourth Amendment dated April 20, 2011, a Fifth Amendment dated April 10, 2012, a Sixth Amendment dated October 31, 2012, a Seventh Amendment dated April 30, 2013, an Eighth Amendment dated November 8, 2013, a Ninth Amendment dated April 21, 2014 and a Tenth Amendment dated January 20, 2015 (collectively, the "Lease").Pursuant to the Lease, Landlord has leased to Tenant space currently containing approximately 11,107 rentable square feet (the “Original Premises”) described as Suite No. 270 on the 2nd floor of the building located at 9171 Towne Centre Drive, San Diego, California (the "Building"). B. Tenant has requested that additional space containing approximately 3,580 rentable square feet described as Suite No. 250 on the 2nd floor of the Building shown on ExhibitA hereto (the “Suite 250 Expansion Space”) be added to the Original Premises and that the Lease be appropriately amended and Landlord is willing to do the same on the following terms and conditions. NOW, THEREFORE, in consideration of the above recitals which by this reference are incorporated herein, the mutual covenants and conditions contained herein and other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant agree as follows: I. Expansion and Effective Date. A. The Term for the Suite 250 Expansion Space shall commence (“Suite 250 Expansion Effective Date”) on the earlier of (a) the date the Suite 250 Expansion Space is deemed ready for occupancy pursuant to Section I.B below, or (b) the date Tenant commences its business activities within the Suite 250 Expansion Space, and shall expire on December 31, 2017 (the “Suite 250 Expiration Date”). The Suite 250 Expansion Effective Date is estimated to be February 15, 2017 (“Suite 250 Estimated Expansion Effective Date”).Promptly following request by Landlord, the parties shall memorialize on a form provided by Landlord (the "Suite 250 Expansion Effective Date Memorandum") the actual Suite 250 Expansion Effective Date; should Tenant fail to execute and return the Suite 250 Expansion Effective Date Memorandum to Landlord within 5 business days (or provide specific written objections thereto within that period), then Landlord's determination of the Suite 250 Expansion Effective Date as set forth in the Suite 250 Expansion Effective Date Memorandum shall be conclusive.Effective as of the Suite 250 Expansion Effective Date, the Premises, as defined in the Lease, shall be increased from 11,107 rentable square feet to 14,687 rentable square feet by the addition of the Suite 250 Expansion Space. B. If Landlord, for any reason whatsoever, cannot deliver possession of Suite 250 Expansion Space to Tenant on or before the Suite 250 Expansion Effective Date set forth in Section I.A above, this Amendment shall not be void or voidable nor shall Landlord be liable to Tenant for any resulting loss or damage. However, Tenant shall not be liable for any rent for the Suite 250 Expansion Space and the Suite 250 Expansion Effective Date shall not occur until Landlord delivers possession of the Suite 250 Expansion Space and the Suite 250 Expansion Space is in fact ready for occupancy as defined below, except that if Landlord’s failure to so deliver possession is attributable to any action or inaction by Tenant, then the Suite 250 Expansion Space shall be deemed ready for occupancy, and Landlord shall be entitled to full performance by Tenant (including the payment of rent), as of the date Landlord would have been able to deliver the Suite 250 Expansion Space to Tenant but for Tenant’s delay(s).Subject to the foregoing, the Suite 250 Expansion Space shall be deemed ready for occupancy if and when Landlord, to the extent applicable, (a) has put into operation all building services essential for the use of the Suite 250 Expansion Space by Tenant, (b) has provided reasonable access to the Suite 250 Expansion Space for Tenant so that it may be used without unnecessary interference, (c) has substantially completed all the work required to be done by Landlord in this Amendment, and (d) has obtained requisite governmental approvals to Tenant’s occupancy.
